Exhibit 10.5.4
 
OPTIONAL CONVERSION NOTICE


To:           OxySure Systems, Inc. (“Obligor”)
Date:        December 31, 2012


The undersigned, JTR Investments, Limited ("Holder") holder of that certain
convertible senior note with an outstanding amount of $1,018,656 and dated
December 31,2008, as amended (“Senior Note”), and the holder of that certain
subordinated convertible note in the amount of $250,000 and dated March 1, 2008
(“Second Note”) (Senior Note and Second Note, collectively, the “Notes”), hereby
irrevocably exercises the option to convert all of the Principal Amount and
accrued but unpaid interest (if applicable) outstanding under the Notes into the
Conversion Shares at a conversion price of $1.50 per share, in accordance with
the terms of the Notes, with an effective date of 12/31/2012. A certificate(s)
representing the 845,771 Conversion Shares issuable and deliverable upon this
conversion will be issued and delivered to the registered Holder of the Notes
unless a different name is provided by the Holder to Obligor in writing.
Capitalized terms used in this Conversion Notice and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Notes.
 
Signed:   /s/ Julian T. Ross                                   
                                                      
Julian T. Ross, President
JTR Management, LLC, General Partner
JTR Investments, Limited





